DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Esdaile-Watts et al. (2009/0219368) in view of Bansyo (2009/0284563).

Regarding claim 1, Esdaile-Watts teaches a system for priming a dry inkjet printhead, said system comprising: 
the dry inkjet printhead (fig. 7, item 102) having an inlet port (fig. 7, item 108) connected to an upstream ink line (fig. 7, item 134) and an outlet port (fig. 7, item 136) connected to a downstream ink line (fig. 7, items 138/137, note that “dry” has not been specified in any way. Thus, Examiner is interpreting “dry” to mean simply that the surface of the printhead is dry); 
an ink tank (fig. 7, item 106) connected to the upstream and downstream ink lines to form a fluidic loop (see fig. 7); 
a pump (fig. 7, item 140) operably connected to the downstream ink line between the printhead outlet port and the ink tank (see fig. 7); and 
a control system ([0212], note that such a control is necessarily present) for actuation of the pump, wherein, in use, the pump is actuated, thereby drawing ink , and
wherein the ink tank is positioned below a height of the printhead for gravity control of ink pressure in the printhead (see fig. 7); and
the ink tank is the only ink tank contained in the fluidic loop (see fig. 7).
Esdaile-Watts does not teach a capper and  a vacuum source. Bansyo teaches a capper (Bansyo, fig. 13A, item 240) engaged with the printhead (Bansyo, see fig. 13A) and a vacuum source (Bansyo, fig. 13A, item 260) for applying suction to a capping chamber of the capper (Bansyo, [0049]), and a control system (Bansyo, fig. 2, item 300) for coordinating actuation of a pump (Bansyo, fig. 13A, item 250) and the vacuum source, wherein, in use, the pump is actuated simultaneously with the vacuum source, thereby drawing ink through the printhead from the inlet port to the outlet port and priming the printhead (Bansyo, see fig. 13A, [0071]), the suction applied to the capping chamber being insufficient to draw ink through nozzles of the printhead (Bansyo, compare figs. 11, 13A, Note that figure 11 shows a mode when the suction applied to the cap is able to draw ink from the nozzles alone because only a moderate viscosity increase has been detected. On the other hand, in the case of figure 13A, a large viscosity increase has been detected. Thus, both pumps 250 and 260 are actuated to increase pressure in the head so as to allow for ink to be expelled from the nozzles. As such, in the mode of figure 13A, the suction applied to the capping chamber is not alone sufficient to draw in from the nozzles. Instead, pressure from pump 250 must also be applied so that the total pressure is enough to expel high-viscosity ink from the nozzle, and thus the limitation requiring that the suction applied to the capping chamber is insufficient to draw ink through the nozzles is met because the cap suction alone cannot attain such a pressure).
It would have been obvious to one of skill in the art at the time of invention to add the cap and vacuum source disclosed by Bansyo to the device disclosed by Esdaile-Watts because doing so would allow for maintenance of the inkjet printhead. Further, it would have been obvious to apply Bansyo’s technique of operating a circulation pump and a suction pump simultaneously to attain high enough pressure in the head to allow for purging of high-viscosity ink to the device of Esdaile-Watts because doing so would allow for proper purging of high-viscosity inks, clearing the path for fresh ink and thereby increasing print quality.   	Regarding claim 3, Esdaile-Watts in view of Bansyo teaches the system of claim 2, wherein the ink tank is replenishable from a bulk ink supply (Esdaile-Watts, fig. 7, item 128). 	Regarding claim 5, Esdaile-Watts in view of Bansyo teaches the system of claim 1, wherein the pump is a one-way pump (Bansyo, see figure 13A, Note that pump is operated in only one direction).

. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853